 1
 2
                                                           JS-6
 3
 4
 5
 6
 7
 8                 IN THE UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   LUXOTTICA GROUP S.p.A., an        )   Civil Action No.
     Italian corporation,              )   2:18-cv-02247 JLS (KESx)
12                                     )
                Plaintiff,             )   ORDER GRANTING
13                                     )   STIPULATED OF DISMISSAL
          v.                           )   FOR DEFENDANT ASIA PACIFIC
14                                     )   TRADING CO. INC.
     ASIA PACIFIC TRADING CO.,         )
15                                     )
     INC., a California corporation,   )
16                                     )   Hon. Josephine L. Staton
                Defendant.             )
17                                     )
18
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to stipulation of Luxottica Group S.p.A and Asia Pacific Trading
 2   Co. Inc., through their counsel of record, and for good cause, IT IS HEREBY
 3   ORDERED THAT:
 4         This Action, including all claims, counterclaims and defenses, is hereby
 5   dismissed with prejudice. Each party is to bear its own costs and attorneys’
 6   fees, and the Court shall retain jurisdiction over this matter to enforce
 7   compliance with the Settlement Agreement.
 8
 9         IT IS SO ORDERED.
10
11   Dated: December 19, 2018                JOSEPHINE L. STATON
                                             ________________________
                                             Honorable Josephine L. Staton
12
                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
